 

GUARANTY

 

In consideration of and as an inducement to financial accommodations made or to
be made by CENTRAL BANK OF JEFFERSON COUNTY, INC. ("Lender") to Lightyear
Network Solutions, LLC ("Debtor"), and other good and valuable consideration the
receipt of which is acknowledged, Chris T. Sullivan ("Guarantor") hereby
unconditionally guarantees Lender the prompt payment and performance of the
following (hereinafter collectively referred to as the "Obligations"): all
loans, advances, debts, liabilities, obligations, covenants and duties owing to
Lender from Debtor of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, including but not limited
to those arising under: (i) the Commercial Note given by Debtor to Lender of
even date herewith in the original principal amount of $500,000.00, (ii) any
other agreement, instrument or document, whether or not for the payment of
money, whether arising by reason of an extension of credit, opening of a letter
of credit, loan, guaranty, indemnification or in any other manner, whether
direct or indirect (including those acquired by assignment, participation,
purchase, negotiation, discount or otherwise), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising and whether or
not contemplated by Debtor or Lender as of the date hereof; and as to all of the
foregoing, including any amendments, modifications, or superceding documents to
each of the foregoing; and all charges, expenses, fees, including but not
limited to reasonable attorneys' fees, and any other sums chargeable to Debtor
under any of the Obligations. Notwithstanding the foregoing, the maximum
aggregate liability of the Guarantor under this Guaranty for the Obligations
shall not exceed $500,000.00, plus interest accruing on the guaranteed
indebtedness, and fees, charges and costs of collecting the guaranteed
indebtedness, including reasonable attorneys' fees (the "Maximum Liability
Amount"). The Obligations under this Agreement shall be in addition to the
maximum aggregate liability of Guarantor or any other guarantor to Lender under
any guaranty agreement of Guarantor or any other guarantor heretofore or
hereafter given.

 

1.Nature of Guaranty, Waivers.

 

1.1This is a guaranty of payment and not of collection. This is an absolute,
unconditional, primary, and continuing obligation and will remain in full force
and effect until, and shall terminate (as "terminate" is used in Kentucky
Revised Statutes § 371.065) on the earlier of the following: (i) all of the
Obligations have been indefeasibly paid in full, and Lender has terminated this
Guaranty; (ii) Guarantor has paid to Lender the Maximum Liability Amount in
accordance with the terms hereof; or (iii) December 19, 2013 (the "Maturity
Date"); provided, however, that termination of this Agreement on such
termination date shall not affect in any manner the liability of Guarantor with
respect to (1) the Obligations which are created or incurred prior to such
termination date, or (2) extension or renewals of, interest accruing on, or
fees, costs or expenses incurred with respect to, such prior obligations prior
to, on or after such termination date.

 

1.2IT IS THE INTENTION OF GUARANTOR THAT THIS AGREEMENT CONSTITUTES AN ABSOLUTE
AND UNCONDITIONAL GUARANTY IN ANY AND ALL CIRCUMSTANCES, AND THAT AGREEMENT
SHALL BE DISCHARGED ONLY BY THE PAYMENT IN FULL OF ALL SUMS GUARANTEED AND BY
THE PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS.

 

 

 

 

1.3This Guaranty will not be affected by any delay, failure or omission of
Lender in exercising any right, power or remedy with respect to any of the
Obligations or any guaranty or other liability or any collateral held by it for
any of the Obligations, by any delay, failure, or omission of Lender to take any
steps to perfect or maintain its lien or security interest in or to preserve its
rights to, or insure or protect any collateral for any of the Obligations or any
guaranty or other liability for any of the Obligations, or by any irregularity,
unenforceability or invalidity of any of the Obligations or any part thereof or
any security or other guaranty or liability therefor.

 

1.4Unless otherwise expressly required by applicable law, notice of acceptance
of this Guaranty, notice of extensions of credit to Debtor from time to time,
notice of default, diligence, presentment, protest, demand for payment, notice
of demand or protest, and any defense based upon a failure of Lender to comply
with the notice requirements of the applicable version of Uniform Commercial
Code Section 9-611, are hereby waived. Lender at any time and from time to time,
without the consent of or notice to Guarantor, and without impairing or
releasing, discharging or modifying the liabilities of Guarantor hereunder, may
in its sole discretion (i) change the manner, place or terms of payment or
performance of or interest rates on, or change or extend the time of payment or
performance of, or other terms relating to any of the Obligations, (ii) renew,
increase, substitute, modify, amend or alter, or grant consents or waivers
relating to any of the Obligations, any other guaranties or other liabilities,
or any collateral for any Obligations or guaranties or other liabilities, (iii)
apply any and all payments from any source whatsoever including any proceeds of
any collateral, to any Obligations of Debtor in any order, manner and amount,
(iv) deal or refrain from dealing with any person or entity, in its sole
discretion, with respect to any Obligations in such manner as Lender deems
appropriate, in its sole discretion, and/or (v) accept, sell, substitute,
exchange, compromise, release, surrender, offset, realize upon or otherwise deal
with in any manner and in any order any of the Obligations, any guaranty or
other liability for any of the Obligations, or any collateral for any of the
Obligations or for any guaranty or other liability relating to any of the
Obligations. Irrespective of the taking of or refraining from taking of any of
the foregoing actions, the obligations of Guarantor will remain in full force
and effect and will not be affected, impaired, discharged, or released in any
manner. Lender in its sole discretion may determine the reasonableness of the
period which may elapse prior to the making of demand for any payment upon
Debtor and it need not pursue any of its remedies against Debtor, any other
guarantor or other person, or any collateral before having recourse against any
Guarantor under this Guaranty.

 

1.5The books and records of Lender will be prima facie evidence of the
Obligations and binding on Guarantor absent manifest error.

 

- 2 -

 

 

2.Representations, Warranties and Covenants.   Guarantor hereby represents,
warrants and covenants as follows (all of which survive the execution and
delivery of this Guaranty):

 

2.1This Guaranty is a legal, valid and binding obligation of Guarantor
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws in effect from time to time affecting the rights of creditors
generally and except as such enforceability may be subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in law or in equity).

 

2.2There does not now exist any default or violation by it of or under, and
neither the execution, delivery and performance of this Guaranty nor the
consummation of any of the transactions contemplated hereby or by any of the
other documents securing this Guaranty, now existing or hereafter arising, if
any (collectively, the "Security Documents"), will result in any default or
violation, or in the creation or any lien or encumbrance, or give rise to any
right of termination, amendment, cancellation or acceleration, of or under, any
of the terms, conditions or obligations of: (i) its (with respect to any
Guarantor that is not a natural person) articles or certificate of incorporation
and regulations or bylaws, if a corporation, its partnership agreement,
partnership certificate and bylaws, if a partnership, its articles of
organization, operating agreement and bylaws, if a limited liability company, or
its organizational documents, if some other type of entity or association, as
applicable; (ii) any note, bond, indenture, mortgage, deed of trust, franchise,
permit, lease or other agreement or instrument to which it is a party of by
which it or any of its assets is bound; or (iii) any law, regulation, ruling,
order, injunction, decree, condition or other requirement applicable to or
imposed upon it by any law, court or governmental agency, authority or other
body.

 

2.3Guarantor is fully aware of the financial condition of Debtor and is
executing and delivering this Guaranty based solely upon Guarantor's own
independent investigation of all matters pertinent hereto and is not relying in
any manner upon any representation or statement of Lender.

 

2.4Guarantor will comply with all agreements and requirements with which
Guarantor is required to comply, or with which Debtor is required to assure
compliance by Guarantor under any of the documents or instruments evidencing or
relating to the Obligations.

 

2.5Guarantor will give Lender prompt written notice of the occurrence of any
Event of Default, as hereinafter defined, (or any condition that with the lapse
of time or giving of notice or both would constitute an Event of Default) of
which Guarantor has actual or constructive notice.

 

- 3 -

 

 

3.Bankruptcy, etc.   It is specifically understood that any modification,
limitation or discharge of the Obligations arising out of or by virtue of any
bankruptcy, reorganization or similar proceeding for relief of debtors under
federal or state law will not affect, modify, limit or discharge the liability
of Guarantor in any manner whatsoever and this Guaranty will remain and continue
in full force and effect and will be enforceable against Guarantor to the same
extent and with the same force and effect as if any such proceeding had not been
instituted. Guarantor waives all rights and benefits that might accrue to it by
reason of any such proceeding and will be liable to the full extent hereunder,
irrespective of any modification, limitation, or discharge of the liability of
Debtor that may result from any such proceeding.

 

4.Events of Default.

 

4.1The occurrence of any of the following events will be deemed to be an "Event
of Default" under this Guaranty: (i) the filing by or against Debtor or any
Guarantor of a petition in bankruptcy, for a reorganization, arrangement or debt
adjustment, or for a receiver, trustee or similar creditors' representative for
its, his or her property or any part thereof, or of any other proceeding under
any federal or state insolvency or similar law, or the making of any general
assignment by Debtor or any Guarantor for the benefit of creditors, or Debtor or
any Guarantor dissolves or is the subject of any dissolution, winding up or
liquidation; (ii) any other Event of Default (as defined in any of the
Obligations); (iii) any default or event of default under any of the Obligations
that does not have a defined set of "Events of Default", (iv) any representation
or warranty made by Guarantor to Lender in this Guaranty is false or erroneous
in any material respect, or (v) the failure of Guarantor to observe or perform
any covenant or other agreement with Lender under this Guaranty.

 

4.2At the option of Lender, immediately upon the occurrence of any Event of
Default (in any case without demand or notice of any kind, which hereby are
expressly waived), Guarantor will pay to Lender all amounts due and to become
due under the Obligations (for purposes of an Event of Default under clause (i)
of the immediately preceding paragraph, all of the Obligations then existing
will be accelerated and become immediately due and payable in full from
Guarantor, whether or not then due and payable by Debtor), subject to the
Maximum Liability Amount. Guarantor will pay such amounts without setoff,
counterclaim, presentment, demand, protest, and notice of demand, protest, and
dishonor, which hereby are expressly waived.

 

4.3The rights and remedies of Lender, after the occurrence of any such Event of
Default, will include but not be limited to the right to (i) set-off against and
apply to all or any part of the Obligations, without notice, the amount of any
or all moneys, credits and other property of any nature whatsoever of Guarantor
now or at any time hereafter in the possession of, in transit to or from, under
the control or custody of, or on deposit with (whether held by Guarantor
individually or jointly with another person or entity), Lender or any affiliate
of Lender, and (ii) to exercise any one or more of the rights and remedies
provided a secured party under applicable law with respect to any collateral
securing this Guaranty, if any (the "Collateral"). Guarantor waives any
requirement of marshalling of any collateral upon the occurrence of any Event of
Default.

 

- 4 -

 

 

5.Subordination.   No setoff, counterclaim, reduction or diminution of any
Obligation, or any defense of any kind or nature, that Guarantor has or may have
in the future against Debtor, or that Debtor has or may have in the future
against Lender, will be available hereunder to Guarantor against Lender. Any
indebtedness, liability or other obligation of Debtor now or hereafter owed to
Guarantor hereby is subordinated to the Obligations; and, unless otherwise
agreed by Lender, all payments or other transfers made under or on account of
any such indebtedness, liability or other obligation will be received by
Guarantor as trustee for Lender and immediately paid over to Lender on account
of the Obligations but without in any manner reducing or affecting the liability
of Guarantor under this Guaranty.

 

6.Costs.   To the extent that Lender incurs any costs or expenses in protecting
or enforcing its rights under this Guaranty or under any of the documents that
grant Lender a lien on the Collateral, if any, including but not limited to
reasonable attorneys' fees and the costs and expenses of litigation, such costs
and expenses will be due on demand, will be a direct and primary obligation of
Guarantor, will be secured by the Collateral, if any, and will bear interest
from the incurring or payment thereof at the Default Rate, as such term is
defined in any of the Obligations, or, in the absence of such a definition, at
the highest rate permitted under applicable law.

 

7.General.

 

7.1Indemnity and Repayments or Recovery from Lender.   Guarantor will indemnify,
defend and hold harmless Lender, its directors, officers, counsel, agents and
employees, from and against all claims, demands, liabilities, judgments, losses,
damages, costs and expenses, joint or several (including all reasonable
accounting fees and reasonable attorneys' fees), that Lender or any such
indemnified party may incur relating to or arising out of or in connection with,
in any way, directly or indirectly, this Guaranty, any of the Obligations,
Security Documents or Collateral, if any, or any act, omission, matter or actual
or proposed transaction under or with respect to any of the foregoing, except
the willful misconduct or gross negligence of such indemnified party. Without
limiting the generality of the foregoing, Guarantor agrees that if at any time
all or any part of any payment or transfer of any kind received by Lender with
respect to all or any part of the Obligations or this Guaranty is repaid, set
aside or invalidated by reason of any judgment, decree or order of any court or
administrative body, or by reason of any agreement, settlement or compromise of
any claim made at any time with respect to repayment, recovery, setting aside or
invalidation of all or any part of such payment or transfer, Guarantor's
obligations under this Guaranty will continue (and/or be reinstated) in full
force and effect and Guarantor will be liable, and Guarantor will indemnify,
defend and hold harmless Lender for, the amount or amounts so repaid, recovered,
set aside or invalidated and all other claims, demands, liabilities, judgments,
losses, damages, costs and expenses incurred in connection therewith. The
provisions of this Section will be and remain effective notwithstanding any
contrary action which may have been taken by Guarantor in reliance upon such
payment or transfer, and any such contrary action so taken will be without
prejudice to Lender's rights under this Guaranty and will be deemed to have been
conditioned upon such payment or transfer having become final and irrevocable.
The provisions of this Section will survive any revocation, termination,
cancellation, or discharge of this Guaranty or of any of the Obligations.

 

- 5 -

 

 

7.2Notices.   All notices, demands, requests, consents or approvals and other
communications required or permitted hereunder will be in writing, and, to the
extent required by applicable law, will comply with the requirements of the
Uniform Commercial Code then in effect, and will be addressed to such party at
the address set forth below or to such other address as any party may give to
the other in writing for such purpose:

 

 

To Lender:   Central Bank of Jefferson     County, Inc.     9300 Shelbyville
Rd., Suite 100     Louisville KY 40222     Attn: Mary Littrell, VP       To
Guarantor:   Chris T. Sullivan     3717 W. North B Street     Tampa FL 33609  
Attn:   

 

All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered; if
given by mail, on the fourth business day after such communication is deposited
in the mail with first-class postage prepaid, return receipt requested; or if
sent by overnight courier service, on the day after deposit thereof with such
service; or if sent by certified or registered mail, on the third business day
after the day on which deposited in the mail.

 

7.3Remedies Cumulative, Etc.   The terms of this Guaranty may be enforced as to
any one or more breaches either separately, successively, concurrently,
independently or cumulatively from time to time and as often and in such order
as Lender may deem expedient, and no single or partial exercise of any right or
remedy will preclude any further exercise thereof. No right or remedy herein
conferred upon or reserved to Lender hereunder is intended to be exclusive of
any other available right or remedy, but each and every such right or remedy
will be cumulative and will be in addition to every other right or remedy given
under this Guaranty or now or hereafter existing at law or in equity or by
statute. No delay or omission to exercise any right, remedy or power accruing
upon any Event of Default or default, omission or failure of performance
hereunder or under any of the Obligations will impair any such right, remedy or
power or will be construed to be a waiver thereof or an acquiescence therein,
nor will it affect any subsequent Event of Default or default of the same or a
different nature.

 

- 6 -

 

 

7.4Waivers and Modifications.   No delay or failure on the part of Lender to
exercise any right, remedy or power hereunder, under any of the Security
Documents, under any of the Obligations or under applicable law will impair or
waive any such right, remedy or power (or any other right, remedy or power), be
considered a waiver of or an acquiescence in any breach, Event of Default or
affect any other or subsequent breach, Event of Default of the same or a
different nature. No waiver of any breach, Event of Default, nor any
modification, waiver, discharge or termination of any provision of this Guaranty
or any of the Security Documents, nor consent to any departure by any Guarantor
therefrom, will be established by conduct, custom or course of dealing; and no
modification, waiver, discharge, termination or consent will in any event be
effective unless the same is in writing, signed by Lender and specifically
refers to this Guaranty, and then such modification, waiver, discharge,
termination or consent will be effective only in the specific instance and for
the specific purpose for which given. No notice to or demand on any Guarantor in
any case will entitle any Guarantor to any other or further notice or demand in
the same or any similar or other circumstance.

 

7.5Binding Effect, Assignability.   If this Guaranty is executed by more than
one Guarantor, the obligations of such persons or entities hereunder will be
joint and several. Any reference to "Guarantor" will mean each such person or
entity individually and collectively. This Guaranty will be binding upon
Guarantor and Guarantor's heirs, administrators, successors and assigns and
inure to the benefit of Lender and its successors and assigns; provided,
however, that Guarantor may not assign this Guaranty in whole or in part without
the prior written consent of Lender, and Lender at any time may assign this
Guaranty in whole or in part. If any or all of the Obligations are assigned by
Lender, this Guaranty will inure to the benefit of Lender's assignee, and to the
benefit of any subsequent assignee, to the extent of the assignment or
assignments; provided that no assignment will operate to relieve Guarantor from
any duty to Lender hereunder with respect to any unassigned portion of the
Obligations.

 

7.6Gender, etc.  Whenever used herein, the singular number will include the
plural, the plural the singular and the use of the masculine, feminine or neuter
gender will include all genders.

 

7.7Headings.  The headings in this Guaranty are for convenience only and will
not limit or otherwise affect any of the terms hereof.

 

- 7 -

 

 

7.8Complete Agreement.  This Guaranty is the entire and complete agreement of
the parties hereto and supersede all previous understandings and agreements
relating to the subject matter hereof. This Guaranty may be amended only by an
instrument in writing that explicitly states that it amends this Guaranty and is
signed by Guarantor and acknowledged by Lender.

 

7.9Severability.  The provisions of this Guaranty are intended to be severable.
If any provision of this Guaranty shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

7.10Counterparts.  This Guaranty may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and all of which taken together will
constitute one and the same agreement. Any party so executing this Guaranty by
facsimile transmission shall promptly deliver a manually executed counterpart,
provided that any failure to do so shall not affect the validity of the
counterpart executed by facsimile transmission.

 

7.11Illegality.  If any provision of this Guaranty is prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision and without invalidating any other provision herein; provided,
however, that if the provision that is the subject of such prohibition or
invalidity pertains to payment, then, at the option of Lender, all of the
Obligations will become immediately due and payable.

 

7.12Governing Law.  This Guaranty has been delivered and accepted at and will be
deemed to have been made at Louisville, Kentucky, and will be interpreted and
the rights and liabilities of the parties hereto determined in accordance with
the laws of the Commonwealth of Kentucky, without regard to conflicts of law
principles.

 

7.13Jurisdiction.  Guarantor hereby irrevocably agrees and submits to the
exclusive jurisdiction of any state or federal court located within Jefferson
County, Kentucky, or, at the option of Lender in its sole discretion, of any
state or federal court(s) located within any other county, state or jurisdiction
in which Lender at any time or from time to time chooses in its sole discretion
to bring an action or otherwise exercise a right or remedy, and Guarantor waives
any objection based on forum non conveniens and any objection to venue of any
such action or proceeding.

 

7.14Waiver of Jury Trial.  The parties hereto each waive any right to trial by
jury in any action or proceeding relating to this Guaranty, the Security
Documents, the Obligations, the Collateral, if any, or any actual or proposed
transaction or other matter contemplated in or relating to any of the foregoing.

 

- 8 -

 

 

  /s/ Chris T. Sullivan   Chris T. Sullivan   Dated as of: 12/19/2012

 

COMMONWEALTH OF KENTUCKY

 

COUNTY OF                                                    

 

The foregoing Guaranty was acknowledged before me on the            day of
                                          , 200      by
                                                                                                    .

  

      NOTARY PUBLIC   Commonwealth of Kentucky   State-at-Large       My
Commission Expires:                                           

 

- 9 -

